Exhibit 10.26

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of the
12th day of February, 2020 (the “Effective Date”), by and between Baudax Bio,
Inc., a Pennsylvania corporation (the “Company”), Gerri Henwood, an individual
(the “Executive”) and, solely for purposes of Section 16 hereof, Recro Pharma,
Inc., a Pennsylvania corporation (“Recro”).  

BACKGROUND

WHEREAS, the Company desires to employ the Executive, and the Executive desires
to accept such employment, subject to the terms and further conditions set forth
herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound hereby, agree as follows:

1.Employment and Duties.  From and after the Effective Date, the Company shall
employ the Executive as Chief Executive Officer.  In such capacity, the
Executive shall perform all such duties as are assigned to him or her consistent
with the Executive’s titled position by the Board of Directors of the Company
(the “Board”), and shall use his or her reasonable best efforts to promote the
interests of the Company.  Nothing contained herein shall preclude the Executive
from managing personal investments, participating in charitable, community,
educational and professional activities, or, with the prior written consent of
the Company (which shall not be unreasonably withheld), serving on the board of
directors (or comparable governing body), including any board committees, of
for-profit businesses that do not compete with the Company, provided that such
activities do not materially interfere with the performance of his or her duties
for the Company.

2.Term.  The term of the Executive’s employment hereunder shall continue until
terminated pursuant to the terms of this Agreement.

3.Compensation.  From and after the Effective Date, the Company shall pay the
Executive in accordance with its normal bi-weekly payroll practices an annual
salary at the initial rate of $600,000 per year (the “Base Salary”).  The
Executive’s Base Salary shall be reviewed not less often than annually and may
be increased from time to time in the sole discretion of the Company.  The Base
Salary, as in effect from time to time, may not be decreased without the prior
written consent of the Executive, except as part of an across the board decrease
in which the percentage decrease in the Executive’s base salary is not greater
than the smallest percentage decrease of any other senior executive officer.

 



--------------------------------------------------------------------------------

4.Other Benefits.

(a)Bonuses.

(i)The Executive will qualify to participate in the Company’s incentive bonus
program.  The Executive’s target bonus amount (the “Target Bonus”), tied to set
performance goals and measures, is 60% of the Executive’s Base
Salary.  Notwithstanding the foregoing, the Company reserves the right to change
or terminate any bonus program at any time in the Board’s sole discretion.

(b)Benefits Plans.  The Executive shall be eligible to participate in all health
insurance, savings and retirement, and other benefit plans, if any, that are
from time to time generally applicable to other employees of the Company,
subject to the terms and conditions of such plans.

(c)Vacation and Personal Days.  The Executive shall be entitled to five (5)
weeks of paid vacation time per year and three (3) paid personal days per year,
in accordance with the plans, practices, policies, and programs agreed to by
Company.

(d)Expense Reimbursement.  The Executive shall be entitled to receive
reimbursement for all reasonable employment-related expenses incurred by the
Executive upon the receipt by the Company of an accounting in accordance with
practices, policies and procedures applicable to other employees of the Company.

(e)Equity Grant.  The Executive shall be eligible for a regular annual equity
grant (with such eligibility determined on the same basis as other senior
executives, in the discretion of the Compensation Committee of the Company
(“Compensation Committee”)) and for other grants under such equity or long-term
incentive plan as may be adopted by the Company from time to time.  The terms of
any such grants shall be determined in the discretion of the Compensation
Committee.  All stock options granted to the Executive shall be incentive stock
options to the fullest extent permitted by law.

(f)Make-Whole and Joining Grants.  The parties hereby acknowledge that as of
December 5, 2019, the Executive received a grant of (i) 195,387 restricted stock
units under the Company’s 2019 Equity Incentive Plan (the “Baudax Plan”), which
vest in full on the earlier of:  a) a change of control of the Company or b)
December 5, 2020, subject to continued employment with the Company; (ii) 93,550
restricted stock units under the Recro Pharma, Inc. (“Recro”) 2018 Amended and
Restated Equity Incentive Plan, which vest in full on the earlier of:  a) a
change of control of Recro or b) December 5, 2020, subject to continued
employment with Recro, ((i) and (ii) together, the “Make-Whole Grants”); (iii)
options to purchase 183,673 shares of the Company’s common stock under the
Baudax Plan, which vest in 48 monthly installments, subject to continued
employment with the Company; and (iv) 128,571 restricted stock units under the
Baudax Plan, which vest on an annual basis over four years, subject to continued
employment with the Company ((iii) and (iv) together, the “Joining Grants”), in
each case pursuant to the terms and conditions of the applicable equity
incentive plan and award agreement. The Executive understands that any
outstanding awards previously granted to him or her under any equity incentive
plan maintained by Recro will not be adjusted as a result of the

-2-



--------------------------------------------------------------------------------

spin-off of the Company from Recro, as described in Section 16 below,
notwithstanding any adjustment provision contained in the applicable Recro
equity incentive documents.  The Executive understands that the Make-Whole
Grants described in this Section 4(f) are in lieu of receiving any adjustments
to such awards previously granted by Recro.

5.Confidential Information.

(a)The Executive agrees at all times during the term of his or her employment
with the Company and thereafter, to hold in strictest confidence, and not to
use, except for the benefit of the Company, or to disclose to any person or
entity (“Person”) without prior written authorization of the Company, any
Confidential Information of the Company.  The Executive understands that
“Confidential Information” means Inventions (as defined herein) and any other
information of the Company and/or its affiliates disclosed or made available to
the Executive, whether before or during the term hereof, including but not
limited to financial information, technical and non-technical data, services,
products, processes, operations, reports, analyses, test results, technology,
samples, specifications, protocols, performance standards, formulations,
compounds, know-how, methodologies, trade secrets, trade practices, marketing
plans and materials, strategies, forecasts, research, concepts, ideas, and
names, addresses and any other characteristics or identifying information of the
Company’s existing or potential investors, licensors, licensees, suppliers,
customers or employees.  Confidential Information shall not include any
information the Executive can establish by competent proof is or becomes public
knowledge or part of the public domain through no act or omission of the
Executive.  Notwithstanding the foregoing, the Executive shall be permitted to
disclose Confidential Information pursuant to a court order, government order or
any other legal requirement of disclosure if no suitable protective order or
equivalent remedy is available, provided that the Executive gives the Company
written notice of such court order, government order or legal requirement of
disclosure immediately upon knowledge thereof and allows the Company a
reasonable opportunity to seek to obtain a protective order or other appropriate
remedy prior to such disclosure to the extent permitted by law.  Further, it
shall not be a violation of the Executive’s confidentiality obligations, and the
Executive shall not be held criminally or civilly liable under any federal or
state trade secret law if disclosure of confidential information (A) is made
(i) in confidence to a federal, state, or local government official, either
directly or indirectly, or to an attorney; and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (B) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.

(b)The Executive agrees that he or she shall not, during his or her employment
with Company, improperly use or disclose any proprietary information or trade
secrets of any former employer of the Executive or other Person and that the
Executive will not bring onto the premises of the Company any unpublished
documents or proprietary information belonging to any such former employer or
Person unless consented to in writing by such former employer or Person.

(c)The Executive recognizes that the Company has received and in the future will
receive from third parties certain confidential or proprietary information
subject to a duty on the Company’s part to maintain the confidentiality of such
information and to use it only for certain limited purposes.  The Executive
agrees to hold all such confidential or

-3-



--------------------------------------------------------------------------------

proprietary information in the strictest confidence and not to disclose it to
any Person, or to use it except as necessary in carrying out his or her work for
the Company consistent with Company’s agreement with such third party.

(d)Notwithstanding anything herein to the contrary, nothing in this Agreement
shall (x) prohibit the Executive from making reports of possible violations of
federal law or regulation to any governmental agency or entity in accordance
with the provisions of and rules promulgated under Section 21F of the Securities
Exchange Act of 1934, as amended, or Section 806 of the Sarbanes-Oxley Act of
2002, or of any other whistleblower protection provisions of federal law or
regulation, or (y) require notification or prior approval by the Company of any
such report; provided that, the Executive is not authorized to disclose
communications with counsel that were made for the purpose of receiving legal
advice or that contain legal advice or that are protected by the attorney work
product or similar privilege.  

6.Inventions.

(a)The Executive agrees that he or she shall promptly make full written
disclosure to the Company, shall hold in trust for the sole right and benefit of
the Company, shall assign and hereby does assign to the Company, or its
designee, all of the Executive’s right, title, and interest in and to any and
all inventions, original works of authorship, developments, concepts,
improvements, designs, discoveries, ideas, trademarks or trade secrets, whether
or not patentable or registerable under copyright or similar laws, which the
Executive may, solely or jointly, conceive or develop or reduce to practice
during the period of time the Executive is in the employ of the Company that
relate to the Company and/or its products (collectively referred to as
“Inventions”).  The Executive further acknowledges that all original works of
authorship which are made by the Executive (solely or jointly with others)
within the scope of and during the period of his or her employment with the
Company and which are protectable by copyright are “works made for hire”, as
that term is defined in the United States Copyright Act.  The Executive
understands and agrees that the decision whether or not to commercialize or
market any invention developed by the Executive (solely or jointly with others)
is within the Company’s sole discretion and for the Company’s sole benefit and
that no royalty will be due to the Executive as a result of the Company’s
efforts to commercialize or market any such invention.

(b)The Executive agrees to keep and maintain adequate and current written
records of all Inventions made by the Executive (solely or jointly with others)
during the term of his or her employment with the Company.  The records will be
in the form of notes, sketches, drawings, and any other format that may be
specified by the Company.  The records will be available to and remain the sole
property of the Company at all times.

(c)If the Company is unable because of the Executive’s mental or physical
incapacity or for any other reason to secure his or her signature on any such
document, then the Executive hereby irrevocably designates and appoints the
Company and its duly authorized officers and agents as his or her agent and
attorney-in-fact to act for and in the Executive’s behalf and stead to execute
and file any such document and to do all other lawfully permitted acts to
further the prosecution and issuance of letters patent or copyright
registrations thereon with the same legal force and effect as if executed by the
Executive.

-4-



--------------------------------------------------------------------------------

7.Returning Company Documents.  The Executive agrees that, at the time of
leaving the employ of the Company, he or she shall deliver to the Company (and
will not keep in his or her possession, recreate or deliver to anyone else) any
and all devices, records, data, notes, reports, proposals, lists,
correspondence, materials, equipment, other documents or property, or
reproductions of any of the aforementioned items developed by the Executive
pursuant to his or her employment with the Company or otherwise belonging to the
Company, its successors or assigns.

8.Nonsolicitation and Noncompetition.

(a)The Executive agrees that during the term of his or her employment with the
Company and for a period of one (1) year immediately following the termination
of the Executive’s employment with the Company for any reason whatsoever,
whether with or without cause, (i) the Executive shall not, either directly or
indirectly, solicit, induce, recruit or encourage any employees of the Company
and/or its affiliates to leave their employment, or take away such employees, or
attempt to solicit, induce, recruit, encourage or take away employees of the
Company and/or its affiliates, either for the Executive or for any other Person
and (ii) neither the Executive, nor any firm, organization or corporation in
which he or she is interested, shall, for any reason, directly or indirectly,
persuade or attempt to persuade any investor, licensor, licensee, supplier or
customer of Company, or any potential investor, licensor, licensee, supplier or
customer to which the Company and/or its affiliates have made a presentation or
with which the Company and/or its affiliates have been having discussions, to
not transact business with the Company and/or its affiliates or to transact
business with the Executive or any other Person as an alternative to or in
addition to the Company and/or its affiliates.

(b)The Executive agrees that during the term of his or her employment with the
Company and for a period of one (1) year immediately following the termination
of the Executive’s employment with the Company for any reason whatsoever,
whether with or without cause, the Executive shall not, anywhere in the world,
engage, either directly or indirectly, whether as a principal or as an agent,
officer, director, employee, consultant, shareholder, partner or otherwise,
alone or in association with any other Person, in any Competing Business.  For
purposes of this Agreement, the term “Competing Business” shall mean any Person
engaged in the development or commercialization of products that are the same or
substantially similar to, or that directly compete with, those products
developed, commercialized or actively in development or commercialization by the
Company.

(c)In the event that the provisions of subparagraphs (a) or (b) above should be
determined by a court or other tribunal of competent jurisdiction to exceed the
time, geographic, services or product limitations permitted by the applicable
law in a jurisdiction in which enforcement of this Agreement is sought, then
such provisions shall be deemed reformed in such jurisdiction to the maximum
time, geographic, service or product limitations permitted by such applicable
law, and the parties hereby expressly grant any court or competent jurisdiction
the authority to effect such reformation.

9.Equitable Relief.  The parties confirm that a violation by the Executive of
the provisions of this Agreement, including but not limited to, the restrictions
in Sections 5 through 8, will cause the Company irreparable harm that cannot be
remedied adequately by

-5-



--------------------------------------------------------------------------------

monetary damages.  The Executive agrees that, in the event of such a violation,
the Company shall be entitled to seek temporary, preliminary and permanent
injunctive relief to restrain any such violation (without the posting of a bond)
and to an equitable accounting of all earnings, profits and other benefits
arising from the breach or violation, which rights shall be cumulative and in
addition to any other rights or remedies to which the Company may be
entitled.  The Company shall be entitled to commence action for such relief in
any state or federal court in the Commonwealth of Pennsylvania, and the
Executive waives to the fullest extent permitted by law any objection that he or
she may now or hereafter have to the jurisdiction and venue of the court in any
such proceeding.  In any such action, the prevailing party (once all appeals
have been exhausted) shall be entitled to recover such party’s reasonable
attorney’s fees, out-of-pocket costs and disbursements.

10.Termination of Employment.

(a)Notwithstanding the provisions of Section 2 hereof, the Executive’s
employment shall terminate, or be subject to termination, as follows:

(i)Death or Disability.  In the event the Executive dies, this Agreement shall
terminate.  If the Executive becomes entitled to long-term disability benefits
under the Company’s then-current disability insurance policy(ies) applicable to
the Executive, the Company may, at its option, terminate the Executive’s
employment hereunder effective immediately upon written notice.  If the Company
does not have in effect disability insurance covering the Executive and/or if
“disabled” is not defined therein, the Executive shall be deemed disabled
hereunder at such time that he or she suffers a physical or mental disability
that renders him or her unable to perform the duties of his or her employment on
substantially a full-time basis, and such period of physical or mental
disability continues without substantial interruption for more than one hundred
eighty (180) days.

(ii)By Company for Cause.  The Company may, at any time, terminate the
Executive’s employment hereunder for Cause.  For purposes of this Agreement, the
Company shall have “Cause” to terminate the Executive’s employment hereunder
upon (a) conduct amounting to fraud or dishonesty against the Company; (b) the
willful failure by the Executive to substantially perform his or her duties
hereunder or the material violation by the Executive of any of the other
provisions of this Agreement, which willful failure or material violation shall
continue for thirty (30) days or more following written notice to the Executive;
(c) the Executive’s loss of any permit, license, accreditation or other
authorization necessary to the Executive’s performance of his or her duties
hereunder, as determined by the Company in its sole discretion; (d) the
Executive’s conviction of a felony or a plea by the Executive of nolo contendere
to a felony; or (e) other willful conduct by the Executive likely, in the
reasonable judgment of the Board, to materially adversely affect the reputation
of the Company, which conduct shall continue for five (5) days or more following
written notice to the Executive.  No act, or omission to act, shall be
considered “willful” unless such act or omission is done without a good faith
belief by the Executive that such act or omission is in, or not opposed to, the
best interests of the Company.

-6-



--------------------------------------------------------------------------------

(iii)By Company for Convenience.  The Company may terminate the Executive’s
employment hereunder at any time, without Cause, upon no less than thirty (30)
days prior written notice to Executive.

(iv)By Executive for Convenience.  The Executive may terminate his or her
employment hereunder at any time upon no less than thirty (30) days prior
written notice to the Company.

(v)By Executive upon a Change of Control.  The Executive may terminate his or
her employment hereunder at any time during the twelve (12) months following a
Change of Control, if during such twelve-month period the Company and/or its
successor (a) materially and adversely changes the status, responsibilities or
perquisites of the Executive and such change is not cured within thirty (30)
days following written notice by the Executive to the Company, (b) reduces the
Executive’s Base Salary other than as permitted by Section 3 or the amount of
the Target Bonus, or (c) requires the Executive to be principally based at any
office or location more than fifty (50) miles from the Executive’s principal
office immediately prior to the Change of Control; provided, however, that the
Executive shall not be entitled to resign pursuant to this Section 10(a)(v)
unless the Executive notifies the Company in writing of the circumstances
outlined in Section 10(a)(v)(a) through 10(a)(v)(c) within thirty (30) days
after he or she first has notice of such circumstances, the Company fails to
cure such circumstances within thirty (30) days after receipt of such notice,
and the Executives resigns his or her employment not later than ten (10) days
after the end of such cure period.  For purposes of this Agreement, a “Change of
Control” shall be deemed to have occurred upon the happening of any of the
following events:  (i) the consummation of a plan of dissolution or liquidation
of the Company; (ii) the consummation of the sale or disposition of all or
substantially all of the assets of the Company; (iii) the consummation of a
merger, consolidation or other shareholder-approved fundamental business
transaction in which the Company is a participant with another entity where the
stockholders of the Company, immediately prior to the referenced transaction,
will not beneficially own, immediately after the referenced transaction, shares
or other equity interests entitling such stockholders to more than 50% of all
votes to which all equityholders of the surviving entity would be entitled in
the election of directors; (iv) the date any entity, person or group, (within
the meaning of Section 13(d)(3) or Section 14(d)(2) of the Securities Exchange
Act of 1934, as amended), (other than (A) the Company or any of its subsidiaries
or any employee benefit plan (or related trust) sponsored or maintained by the
Company or any of its subsidiaries or (B) any person who, on the date the Plan
is effective, is the beneficial owner of outstanding securities of the Company),
shall have become the beneficial owner of, or shall have obtained voting control
over, more than fifty percent (50%) of the outstanding shares of the Common
Stock; or (v) the first day after the date hereof when directors are elected
such that a majority of the Board shall have been members of the Board for less
than twenty-four (24) months, unless the nomination for election of each new
director who was not a director at the beginning of such twenty-four (24) month
period was approved by a vote of at least two-thirds of the directors then still
in office who were directors at the beginning of such period.

(b)Severance.

(i)In the event of any termination of the Executive’s employment for any reason,
the Executive (or his or her estate) shall be entitled to (A) his or her

-7-



--------------------------------------------------------------------------------

Base Salary through the date of termination, (B) the value of his or her accrued
but unused vacation and paid time off through the date of termination,
(C) except in the case of termination for Cause, any bonus earned in a prior
year but not yet paid on the date of termination, (D) reimbursement of all
business expenses properly incurred prior to the date of termination consistent
with Company policy, and (E) any benefits, including any continuation or
conversion rights, provided under any employee benefit plan or policy of the
Company (not including any severance, separation pay, or supplemental
unemployment benefit plan), in accordance with the terms of such plan or policy
(the “Accrued Benefits”).

(ii)In the event of termination of the Executive’s employment by reason of death
or Disability, the Company shall pay or provide to the Executive or the
Executive’s estate (A) the Accrued Benefits, (B) the Executive’s Base Salary, in
accordance with its normal payroll practices (but not less frequently than
monthly), for a period of twelve (12) months from the effective date of such
termination, (C) an amount equal to the Executive’s Target Bonus for the fiscal
year of termination pro-rated through the date of termination (determined based
on the number of days in the calendar year that the Executive is employed by the
Company in such year of the effective date of termination) and paid within
thirty (30) days following such termination, and (D) continued health benefits
for the Executive and his or her eligible dependents at the Company’s expense
(or such portion thereof as is then funded by the Company for other employees of
the Company), if applicable, for the period described above in clause (B).

(iii)In the event of a termination by the Company pursuant to
Section 10(a)(iii), or if the Executive terminates this Agreement during the
twelve (12) months after a Change of Control pursuant to Section 10(a)(v), the
Company shall (A) pay or provide to the Executive the Accrued Benefits, (B) pay
the Executive a pro-rata annual bonus in respect of the fiscal year in which the
effective date of termination occurs (determined based on the number of days in
the calendar year that the Executive is employed by the Company in such fiscal
year of the effective date of termination), with such annual bonus (if any) paid
at the same time it would have otherwise been paid absent the Executive’s
termination of employment, (C) continue to pay the Executive his or her Base
Salary, in accordance with its normal payroll practices (but not less frequently
than monthly), and shall continue the Executive’s, and his or her eligible
dependents’, health insurance benefits at the Company’s expense (or such portion
thereof as is then funded by the Company for other employees of the Company) for
a period of eighteen (18) months from the effective date of such termination,
and (D) provide the Executive, at the Company’s expense, with senior executive
level outplacement services for a period of twelve (12) months from the date of
termination, using a reputable provider selected by the Executive with the
Company’s consent, which shall not be unreasonably withheld, provided that such
outplacement expenses shall not exceed $25,000 in any event.

(iv)Except as expressly provided in this Section 10(b), upon the termination of
the Executive’s employment, all payments hereunder shall cease.

(v)The payments and benefits described in Sections 10(b)(ii) and 10(b)(iii) are
in lieu of, and not in addition to, any other severance arrangement maintained
by the Company.  The payments and benefits described in Sections 10(b)(ii) and
10(b)(iii), other than the Accrued Benefits, are conditioned on clauses (i) and
(ii) below:

-8-



--------------------------------------------------------------------------------

i.The Executive’s (or in the case of the Executive’s death, his/her estate’s)
execution and delivery to the Company and the expiration of all applicable
statutory revocation periods, by the sixtieth (60th) day following the effective
date of his or her termination of employment, of a general release of claims
against the Company and its affiliates substantially in the form attached hereto
as Exhibit A (the “Release”).  Subject to Section 11 below, the payments and
benefits described in Section 10(b)(ii) and 10(b)(iii) will begin to be paid or
provided as soon as administratively practicable after the Release becomes
irrevocable, provided that if the sixty (60) day period described above begins
in one taxable year and ends in a second taxable year such payments or benefits
shall not commence until the second taxable year.

ii.The Executive’s continued compliance with the provisions of Sections 5, 6, 7
and 8 of this Agreement.

(vi)The Executive shall not be required to seek or accept other employment, or
otherwise to mitigate damages, as a condition to receipt of the benefits
described in Sections 10(b)(ii) and 10(b)(iii), and such benefits shall not be
reduced or offset by an amounts received by the Executive from any other source,
except to the extent the Executive’s medical coverage is discontinued by reason
of the Executive acquiring other coverage.

(c)The provisions of this Agreement shall survive expiration or termination of
this Agreement for any reason to the extent necessary to enable the parties to
enforce their respective rights hereunder, including without limitation
Sections 4(d), 5, 6, 7, 8, 9, 10(b), 10(c), 11, 12, 13, 14, 15 and 16.

11.Compliance with Section 409A.

(a)Notwithstanding anything to the contrary in this Agreement, all benefits or
payments provided by the Company to the Executive that would be deemed to
constitute “nonqualified deferred compensation” within the meaning of
Section 409A of the Code are intended to comply with Section 409A of the
Code.  Notwithstanding anything in this Agreement to the contrary, distributions
of benefits which constitute “nonqualified deferred compensation” within the
meaning of Section 409A of the Code may be made under this Agreement upon an
event and in a manner permitted by Section 409A of the Code or an applicable
exemption.

(b)Notwithstanding anything to the contrary in this Agreement, no portion of the
benefits or payments to be made under Section 10(b) hereof will be payable until
the Executive has a “separation from service” from the Company within the
meaning of Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”).  In addition, to the extent compliance with the requirements of Treas.
Reg. § 1.409A-3(i)(2) (or any successor provision) is necessary to avoid the
application of an additional tax under Section 409A of the Code to payments due
to the Executive upon or following his or her “separation from service”, then
notwithstanding any other provision of this Agreement (or any otherwise
applicable plan, policy, agreement or arrangement), any such payments that are
otherwise due within six months following the Executive’s “separation from
service” (taking into account the preceding sentence of this paragraph) will be
deferred without interest and paid to the Executive in a lump sum

-9-



--------------------------------------------------------------------------------

immediately following that six month period.  This paragraph should not be
construed to prevent the application of Treas. Reg. § 1.409A-1(b)(9)(iii) (or
any successor provision) to amounts payable hereunder.  For purposes of the
application of Section 409A of the Code, each payment in a series of payments
will be deemed a separate payment.

(c)Notwithstanding anything to the contrary in this Agreement, except to the
extent any expense, reimbursement or in-kind benefit provided to the Executive
does not constitute a “deferral of compensation” within the meaning of
Section 409A of the Code, and its implementing regulations and guidance, (i) the
amount of expenses eligible for reimbursement or in-kind benefits provided to
the Executive during any calendar year will not affect the amount of expenses
eligible for reimbursement or in-kind benefits provided to the Executive in any
other calendar year, (ii) the reimbursements for expenses for which the
Executive is entitled to be reimbursed shall be made on or before the last day
of the calendar year following the calendar year in which the applicable expense
is incurred and (iii) the right to payment or reimbursement or in-kind benefits
hereunder may not be liquidated or exchanged for any other benefit.

12.Parachute Payment.

(a)If any payment or benefit the Executive would receive under this Agreement or
otherwise in connection with a Change of Control, as defined herein (the “Total
Payments”) would (i) constitute a “Parachute Payment” within the meaning of
Section 280G of the Code, and (ii) but for this sentence, be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then such
Total Payment shall be equal to the Reduced Amount.  The “ Reduced Amount” shall
be either (x) the largest portion of the Total Payment that would result in no
portion of the Total Payment being subject to the Excise Tax or (y) the largest
portion, up to and including the total of the Total Payment, whichever amount,
after taking into account all applicable federal, state and local employment
taxes, income taxes, and the Excise Tax (all computed at the highest applicable
marginal rate), results in the Executive’s receipt, on an after-tax basis, of
the greatest economic benefit notwithstanding that all or some portion of the
Total Payment may be subject to the Excise Tax.  If a reduction in payments or
benefits constituting Parachute Payments is necessary so that the Total Payment
equals the Reduced Amount, reduction shall occur in the manner that results in
the greatest economic benefit for the Executive.  In applying this principle,
the reduction shall be made in a manner consistent with the requirements of
Section 409A of the Code, and where two economically equivalent amounts are
subject to reduction but payable at different times, such amounts shall be
reduced on a pro rata basis but not below zero.

(b)In the event it is subsequently determined by the Internal Revenue Service
that some portion of the Reduced Amount (as determined pursuant to clause (x) in
the preceding paragraph) is subject to the Excise Tax, the Executive agrees to
promptly return to the Company a sufficient amount of the Total Payment so that
no portion of the Reduced Amount is subject to the Excise Tax.  For the
avoidance of doubt, if the Reduced Amount is determined in accordance with
clause (y) in the preceding paragraph, the Executive will have no obligation to
return any portion of the Total Payment pursuant to the preceding
sentence.  Unless the Executive and the Company agree on an alternative
accounting or law firm, the accounting firm then engaged by the Company for
general tax compliance purposes shall perform the foregoing

-10-



--------------------------------------------------------------------------------

calculations.  If the accounting firm so engaged by the Company is serving as
accountant or auditor for the individual, entity or group effecting the Change
of Control, the Company shall appoint a nationally recognized accounting, law or
consulting firm to make the determinations required hereunder.  The Company
shall bear all expenses with respect to the determinations by such accounting,
law or consulting firm required to be made hereunder.

(c)The Company shall use commercially reasonable efforts such that the
accounting, law or consulting firm engaged to make the determinations hereunder
shall provide its calculations, together with detailed supporting documentation,
to the Executive and the Company within fifteen (15) calendar days after the
date on which the Executive’s right to a Total Payment is triggered (if
requested at that time by the Executive or the Company) or such other time as
requested by the Executive or the Company.

13.Notices.  All notices, consents, waivers or other communications which are
required or permitted hereunder will be sufficient if given in writing and
delivered personally, by overnight mail service, by fax transmission (which is
confirmed) or by registered or certified mail, return receipt requested, postage
prepaid, to the parties at the addresses set forth below (or to such other
addressee or address as will be set forth in a notice given in the same manner):

 

If to the Company:

Baudax Bio, Inc.
490 Lapp Road

Malvern, PA 19355

Attn:  Board of Directors

 

If to the Executive:

Gerri Henwood
Address on file.

All such notices will be deemed to have been given three business days after
mailing if sent by registered or certified mail, one business day after mailing
if sent by overnight courier service, or on the date delivered or transmitted if
delivered personally or sent by fax transmission.

14.Indemnification.  To the maximum extent permitted by applicable law, both
during the term of this Agreement and at all times thereafter, regardless of the
reason for termination, the Company shall indemnify the Executive and hold the
Executive harmless against any cost, fee, expense, fine or penalty (a “cost”) to
which he or she may be subject as a result of serving as an employee or officer
of the Company or any other entity at the Company’s direction, shall advance to
the Executive, as incurred, the reasonable costs (including fees and
disbursements of legal counsel) incurred by him in defending any judicial or
administrative proceeding, including any investigation, that may give rise to a
cost, subject to the Executive’s obligation to repay any such advance if it is
subsequently determined that he or she was not entitled to indemnification, and
shall provide for the Executive to be covered by its directors and officers, or
any similar, insurance policy at the level applicable to its most senior active
officers.

15.Nondisparagement.  Both during the term of this Agreement and at all times
thereafter, regardless of the reason for termination, the Executive shall not
publicly disparage the Company, and the Company shall instruct the members of
the Board and its senior

-11-



--------------------------------------------------------------------------------

executives not to publicly disparage the Executive. Notwithstanding the
foregoing, nothing in this Agreement will prohibit the Executive or the Company
from (a) responding to any inquiry from, or providing truthful testimony before
any self-regulatory organization or any state or federal regulatory authority,
(b) making any other truthful disclosure required by law or legal process, or
(c) defending any charge, action, investigation or proceeding initiated by or on
behalf of the other.

16.Dual Employment with Recro.

(a)The Company and the Executive acknowledge and agree that this Agreement is
being entered into in connection with the Executive’s commencement of employment
with the Company following the spin-off of the Company from Recro, pursuant to
that certain Separation Agreement by and between the Company and Recro dated as
of November 20, 2019.  The Company acknowledges that the Executive will remain
an employee, officer and director of Recro following the Effective Date and will
simultaneously provide services to both the Company and Recro. Similarly, Recro
acknowledges that the Executive is also an employee, officer and director of the
Company and will simultaneously provide services to both the Company and
Recro.  During this period of dual employment, the Executive agrees to devote
such time and energy to each of the Company and Recro as is necessary to fulfill
her duties to each company, and each of the Company and Recro agree to exercise
commercially reasonable efforts to schedule, limit and coordinate their demands
on Executive’s time, so as not to interfere with her ability to discharge her
duties to the other company. Except as otherwise provided below in Section
16(b)(iii), Executive will no longer receive compensation or benefits from Recro
(although Recro may be or become obligated to reimburse the Company for certain
portions of the Executive’s compensation from the Company, as determined based
on agreements between Recro and the Company).

(b)In connection with the entry into this Agreement, and in consideration of the
rights and benefits described herein, the Executive hereby represents,
acknowledges and agrees that:

(i)Except as otherwise provided in Section 16(b)(ii) and 16(b)(iii) below,
Executive’s rights under that certain Employment Agreement dated as of October
8, 2013, as amended from time to time (the “Recro Agreement”) are hereby
terminated and Recro has or no current or contingent obligation to Executive
(compensatory or otherwise). Without limiting the generality of the foregoing:
(A) Executive is not now entitled to any severance payment or benefit from
Recro, and no future cessation of her employment with Recro will entitle her to
any severance payment or benefit, and (B) Executive will not be entitled to any
annual cash incentive payment from Recro with respect to any portion of 2019
(although Executive’s 2019 annual cash incentive from the Company will not be
pro-rated and may take into account Executive’s performance at Recro during the
portion of 2019 that preceded the spin-off of the Company);

(ii)Any rights the Executive had immediately prior to the Effective Date (i) to
indemnification by Recro in respect of her acts or omissions as an employee,
officer or director of Recro (whether arising under Recro’s governing documents
or

-12-



--------------------------------------------------------------------------------

otherwise), and (ii) to the benefit of any directors’ and officers’ insurance
coverage maintained by Recro will, in each case, remain in full force and
effect;

(iii)Executive’s outstanding equity incentive awards made pursuant to the Recro
2018 Amended and Restated Equity Incentive Plan and the Recro 2008 Stock Option
Plan shall not be adjusted as a result of the spin-off of the Company from
Recro, as described in Section 4(f) above.  However, all such equity awards
remain outstanding in accordance with their terms and will continue to vest
based on Executive’s continued service with Recro;

(iv)Executive’s obligations under the confidentiality, non-solicitation,
non-competition, non-disparagement and intellectual property assignment
provisions of the Recro Agreement remain in full force and effect and Executive
hereby reaffirms those obligations;

(c)The Executive, for herself and on behalf of her heirs, assigns, executors,
agents and representatives, hereby fully and forever releases and discharges
Recro, its predecessors, successors (by merger or otherwise), parents,
subsidiaries, affiliates and assigns, together with each and every of their
present, past and future officers, directors, shareholders, general partners,
limited partners, employees and agents (in their official, individual and all
other capacities), and all other persons or entities acting with, for, through
or in concert with any of them from any and all claims, demands, liens,
agreements, contracts, covenants, actions, suits, causes of action, obligations,
controversies, debts, costs, expenses, damages, judgments, orders and
liabilities, of whatever kind or nature, direct or indirect, in law, equity or
otherwise, whether known or unknown, which the Executive now has, or hereafter
can, shall or may have for, upon or by reason of any act, transaction, practice,
conduct, matter, cause or thing of any kind or nature whatsoever arising or
occurring through the Effective Date, except as otherwise expressly provided
above in Section 16(a), 16(b)(ii) and 16(b)(iii).

17.Miscellaneous.

(a)No provision of this Agreement may be amended unless such amendment,
modification or discharge is agreed to in writing signed by the parties hereto.

(b)No waiver by any party hereto of any breach of, or compliance with, any
condition or provision of this Agreement by the other party shall be deemed a
waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.  No such waiver shall be enforceable unless expressed
in a written instrument executed by the party against whom enforcement is
sought.

(c)This Agreement constitutes the entire agreement of the parties on the subject
matter and no agreements or representations, oral or otherwise, expressed or
implied, with respect to the subject matter hereof have been made by either
party which are not set forth expressly in this Agreement.  For the avoidance of
doubt, any prior agreements or representations made by either party which are
not set forth expressly in this Agreement, are hereby superseded.  In the event
of any conflict between this Agreement and any policy of the Company, the terms
of this Agreement will control.

-13-



--------------------------------------------------------------------------------

(d)This Agreement shall be binding upon and inure to the benefit of the Company,
its successors and assigns, and the Executive and his or her heirs, executors,
administrators and legal representatives.  The Company may not assign its rights
and obligations under this Agreement to any person without the prior written
consent of the Executive, except to a successor to the Company’s business that
expressly adopts and agrees to be bound by this Agreement.

(e)This Agreement shall be governed by, and construed in accordance with, the
laws of the Commonwealth of Pennsylvania without giving effect to its principles
of conflicts of law.  Exclusive jurisdiction for any dispute between the parties
arising from or in connection with this Agreement and/or the relationship
between the Executive and the Company shall lie with the federal and state
courts located in the Commonwealth of Pennsylvania, and each party hereby
consents to the personal jurisdiction of such courts.

(f)This Agreement may be executed in one or more counterparts, each of which
shall be deemed to be an original but all of which together shall constitute one
and the same instrument.

(g)This Agreement has been jointly drafted by the respective representatives of
the Company and the Executive and no party shall be considered as being
responsible for such drafting for the purpose of applying any rule construing
ambiguities against the drafter or otherwise.  No draft of this Agreement shall
be taken into account in construing this Agreement.

(h)The Executive agrees to be bound by Company policies as in effect from time
to time, including without limitation any policies regarding clawbacks,
securities trading, and hedging or pledging of securities.

[Execution page follows]




-14-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

EXECUTIVE:

/s/ Gerri Henwood                                    

GERRI HENWOOD


COMPANY:


BAUDAX BIO, INC.


By:  /s/ Ryan D. Lake                              


                 

Solely for purposes of agreeing to Section 16 herein, RECRO PHARMA, INC.:

 

 

By:  /s/ Ryan D. Lake                              

-15-



--------------------------------------------------------------------------------

 

Exhibit A

SEPARATION AND MUTUAL RELEASE AGREEMENT

THIS SEPARATION AND MUTUAL RELEASE AGREEMENT (this “Release”) is made by and
between Gerri Henwood (the “Executive”) and Baudax Bio, Inc. (the “Company”).

WHEREAS, the Executive’s employment with the Company has terminated; and

WHEREAS, pursuant to Section 10(b)[ii][iii] of the Employment Agreement by and
between the Company and the Executive dated as of ______________ (the
“Employment Agreement”), the Company has agreed to pay the Executive certain
amounts and to provide certain benefits, subject to his or her execution and
non-revocation of this Release.  All terms used but not defined herein shall
have the meanings ascribed to such terms in the Employment Agreement.

NOW THEREFORE, in consideration of these premises and the mutual promises
contained herein, and intending to be legally bound hereby, the parties agree as
follows:

1.

Consideration.  The Executive acknowledges that:  (i) the payments set forth in
Section 10(b)[ii][iii] of the Employment Agreement constitute full settlement of
all his or her rights under the Employment Agreement, (ii) he or she has no
entitlement under any other severance or similar arrangement maintained by the
Company or any of its affiliates, and (iii) except as otherwise provided
specifically in this Release, the Company does not and will not have any other
liability or obligation to the Executive by reason of the cessation of his or
her employment.  The Executive further acknowledges that, in the absence of his
or her execution of this Release, the payments and benefits specified in
Section 10(b)[ii][iii] of the Employment Agreement would not otherwise be due to
him or her.

2.

Mutual Release and Covenant Not to Sue.

2.1.Mutual Release.  The Executive, on his or her own behalf and together with
his or her heirs, assigns, executors, agents and representatives hereby fully
and forever releases and discharges the Company, its predecessors, successors
(by merger or otherwise), parents, subsidiaries, affiliates and assigns,
together with each and every of their present, past and future officers,
directors, shareholders, general partners, limited partners, employees and
agents (in their official, individual and all other capacities), and all other
persons or entities acting with, for, through or in concert with any of them
(herein collectively referred to as the “Company Releasees”) from any and all
claims, demands, liens, agreements, contracts, covenants, actions, suits, causes
of action, obligations, controversies, debts, costs, expenses, damages,
judgments, orders and liabilities, of whatever kind or nature, direct or
indirect, in law, equity or otherwise, whether known or unknown, which the
Executive now has, or hereafter can, shall or may have for, upon or by reason of
any act, transaction, practice, conduct, matter, cause or thing of any kind or
nature whatsoever (each, a “Claim”) arising or occurring through the Effective
Date of this Release.  The Company hereby fully and forever releases and
discharges the Executive from any Claim arising or occurring through the
Effective Date of this Release,

A-1



--------------------------------------------------------------------------------

 

including, but not limited to, any Claim arising out of the Executive’s
employment by the Company or the termination thereof.

2.2.Covenant Not to Sue.  The Executive expressly represents that he or she has
not filed a lawsuit or initiated any other administrative proceeding against the
Company and that he or she has not assigned any claim against the Company to any
other person or entity.  The Company expressly represents that it has not filed
a lawsuit or initiated any other administrative proceeding against the Executive
and that it has not assigned any claim against the Executive to any other person
or entity.  Both the Executive and Company further promise not to initiate a
lawsuit or to bring any other claim against the other arising out of or in any
way related to the Executive’s employment by the Company or the termination of
that employment (other than claims described in Section 2.3).  Notwithstanding
anything in this Release to the contrary, this Release will not prevent the
Executive from filing a charge with the Equal Employment Opportunity Commission
(or similar state agency) or participating in any investigation conducted by the
Equal Employment Opportunity Commission (or similar state agency); provided,
however, that any claims by the Executive for personal relief in connection with
such a charge or investigation (such as reinstatement or monetary damages) will
be barred.

2.3.Claims Not Released.  Notwithstanding Section 2.1, the forgoing release of
any Claim does not release the Company or the Executive from claims:  (a) to
enforce this Release, (b) claims to enforce the Executive’s rights under any
employee benefit plan in accordance with the terms of the applicable plan(s), or
(c) for indemnification under the Company’s By-Laws, under applicable law, or
under any indemnification agreement between the Company and the
Executive.  Additionally, the foregoing does not release the Executive from
claims the Company may have arising out of or related to: (w) any obligation the
Company may have under applicable law or an exchange listing requirement to
pursue the recoupment of compensation or other payments made to the Executive,
(x) Executive’s criminal or other serious misconduct related to the Company,
(y) Executive’s breach of fiduciary duty to the Company, or (z) Executive’s
material breach of any agreement with the Company.

2.4.  Claims Released.  The Executive understands and agrees that the claims
released in Section 2.1 include, but are not limited to:  (a) any Claim based on
any law, statute, or constitution or based on contract or in tort or based on
common law; (b) any Claim based on or arising under any civil rights laws, labor
laws, or employment laws, such as the Pennsylvania Human Relations Act, or the
civil rights laws of any other state or jurisdiction, or Title VII of the Civil
Rights Act of 1964 (“Title VII”), or the federal Age Discrimination in
Employment Act of 1967 (“ADEA”), or the Americans with Disabilities Act of 1990
(“ADA”), or the Civil Rights Act of 1991, or the Worker Adjustment and
Retraining Notification Act (“WARN”); (c) any Claim under any grievance or
complaint procedure of any kind; (d) any Claim based on or arising out of or
related to the Executive’s recruitment by, employment with, the termination of
the Executive’s employment with, the Executive’s performance of any services in
any capacity for, or any business transaction with, any or all of the Company
Releasees (including, but not limited to any claim for wrongful or retaliatory
discharge); (e) any Claim for a personal recovery by the Executive in connection
with, or arising from, any lawsuit or proceeding brought by any person or entity
other than the Executive (including, but not limited to, any Claim brought by
any administrative agency, department or commission); (f) any

A-2



--------------------------------------------------------------------------------

 

Claim for the Executive’s attorneys’ fees, costs or expenses relating to this
Release; and (g) any other Claim for compensation of any kind.

3.

Cooperation.  The Executive further agrees that he or she will cooperate fully
with the Company and its counsel with respect to any matter (including
litigation, investigations, or governmental proceedings) in which the Executive
was in any way involved during his or her employment with the Company.  The
Executive shall render such cooperation in a timely manner on reasonable notice
from the Company.

4.

Mutual Non-Disparagement.  The Company’s officers and directors will not
disparage the Executive or the Executive’s performance or otherwise take any
action which could reasonably be expected to adversely affect the Executive’s
personal or professional reputation.  Similarly, the Executive will not
disparage the Company or any of its directors, officers, agents or employees or
otherwise take any action which could reasonably be expected to adversely affect
the personal or professional reputation of the Company or any of its directors,
officers, agents or employees.

5.

Permitted Conduct.  Notwithstanding anything in this Release to the contrary,
nothing in this Release shall prohibit or restrict the Executive or the Company
from:  (a) initiating communications directly with, or responding to any inquiry
from, or providing testimony before, the SEC, FINRA, any other self-regulatory
organization or any other state or federal regulatory authority; (b) making any
disclosure of relevant, necessary and truthful information or
documents:  (i) pursuant to the Sarbanes-Oxley Act; (ii) as otherwise required
by law or legal process; (iii) in connection with any charge, action,
investigation or proceeding relating to this Release; or (iv) to the Company’s
Legal Department.

6.

Restrictive Covenants.  The Executive acknowledges that the restrictive
covenants contained in Sections 5, 6, 7, 8 and 9 of the Employment Agreement
will survive the termination of his or her employment (the “Restrictive
Covenants”).  The Executive affirms that the Restrictive Covenants are
reasonable and necessary to protect the legitimate interests of the Company,
that he or she received adequate consideration in exchange for agreeing to the
Restrictive Covenants and that he or she will abide by the Restrictive
Covenants.

7.

Rescission Right.  The Executive expressly acknowledges and recites
that:  (a) Executive has read and understands the terms of this Release in its
entirety, (b) Executive has entered into this Release knowingly and voluntarily,
without any duress or coercion, (c) Executive has been advised orally and is
hereby advised in writing to consult with an attorney with respect to this
Release before signing it, (d) Executive was provided at least twenty-one (21)
calendar days after receipt of the Release to consider its terms before signing
it, and (e) Executive is provided seven (7) calendar days from the date of
signing to terminate and revoke this Release, in which case this Release shall
be unenforceable, null and void.  The Executive may revoke this Release during
those seven (7) days by providing written notice of revocation to Baudax Bio,
Inc., 490 Lapp Road, Malvern, PA, 19355, Attn: Board of Directors.  Provided
that the Executive does not revoke this Release, the Release shall become
effective on the eighth (8th) day following the Executive’s execution of the
Release (the “Effective Date”).

A-3



--------------------------------------------------------------------------------

 

8.

Medicare Beneficiary Representation.  The Executive warrants that, as of the
date the Executive signs this Agreement, the Executive is not a Medicare
beneficiary, is not Medicare eligible, is not within 30 months of becoming
Medicare eligible, is not 65 years of age or older, is not suffering from end
stage renal failure or amyotrophic lateral sclerosis, has not received Social
Security benefits for 24 months or longer, has not applied for Social Security
benefits, and has not been denied Social Security disability benefits and is
appealing the denial.  The Executive affirms, covenants, and warrants that the
Executive has made no claim, nor is he or she aware of any facts supporting any
claim, against any of the Company Releasees under which any of the Company
Releasees could be liable for medical expenses incurred by the Executive before
or after the execution of this Agreement.  Furthermore, the Executive is aware
of no medical expenses for which Medicare has paid and for which any of the
Company Releasees is or could be liable.  The Executive agrees and affirms that,
to the best of his or her knowledge, no liens of any governmental entities,
including those for Medicare conditional payments, exist.  The Executive
acknowledges and agrees that the payment(s) made to the Executive under this
Agreement may be reported as provided in Section 111 of the Medicare, Medicaid,
and SCHIP Extension Act of 2007, 42 U.S.C. § 1395y(b)(8).  The Executive also
agrees to indemnify, defend, and hold the Company Releasees harmless from
Medicare claims, liens, damages, conditional payments, and rights to payment, if
any, including attorneys’ fees.  The Executive specifically waives any related
claims for damages against any and all of the Company Releasees including,
without limitation, a private cause of action provided by 42 U.S.C. §
1395y(b)(3)(A).

9.

Miscellaneous.

9.1.Tax Withholding.  All payments provided to the Executive will be subject to
tax withholding in accordance with applicable law.

9.2.No Admission of Liability.  This Release is not to be construed as an
admission of any violation of any federal, state or local statute, ordinance or
regulation or of any duty owed by the Company to the Executive.  There have been
no such violations, and the Company specifically denies any such violations.

9.3.No Reinstatement.  The Executive agrees that the Executive will not apply
for reinstatement with the Company or seek in any way to be reinstated,
re-employed or hired by the Company in the future.

9.4.Successors and Assigns.  This Release shall inure to the benefit of and be
binding upon the Company and the Executive and their respective successors,
permitted assigns, executors, administrators and heirs.  The Executive may not
make any assignment of this Release or any interest herein, by operation of law
or otherwise.  The Company may assign this Release to any successor to all or
substantially all of its assets and business by means of liquidation,
dissolution, merger, consolidation, transfer of assets, or otherwise.

9.5.Severability.  Whenever possible, each provision of this Release will be
interpreted in such manner as to be effective and valid under applicable
law.  However, if any provision of this Release is held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
will not affect any other provision, and this Release will

A-4



--------------------------------------------------------------------------------

 

be reformed, construed and enforced as though the invalid, illegal or
unenforceable provision had never been herein contained.

9.6.Entire Agreement; Amendments.  Except as otherwise provided herein, this
Release contains the entire agreement and understanding of the parties hereto
relating to the subject matter hereof, and merges and supersedes all prior and
contemporaneous discussions, agreements and understandings of every nature
relating to the subject matter hereof.  This Release may not be changed or
modified, except by an agreement in writing signed by each of the parties
hereto.

9.7.Governing Law.  This Release shall be governed by, and enforced in
accordance with, the laws of the Commonwealth of Pennsylvania without regard to
the application of the principles of conflicts of laws.

9.8.Execution Date; Counterparts and Facsimiles.  This Release may not be signed
by the Executive prior to the date of Executive’s termination of
employment.  This Release may be executed in multiple counterparts (including by
facsimile signature), each of which will be deemed to be an original, but all of
which together will constitute but one and the same instrument.  Counterparts
may be delivered via facsimile, electronic mail (including pdf) or other
transmission method and any counterpart so delivered shall be deemed to have
been duly and validly delivered and be valid and effective for all purposes.

[space intentionally left blank; signature page follows]




A-5



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Release to be executed by its
duly authorized officer, and the Executive has executed this Release, on the
date(s) below written.

BAUDAX BIO, INC.


By:

Name & Title:  

Date:  



GERRI HENWOOD




Date:  

A-6

